UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07121) Exact name of registrant as specified in charter:	Putnam Asset Allocation Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2015 Date of reporting period:	October 1, 2014 – March 31, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Dynamic Asset AllocationGrowth Fund Semiannual report3 | 31 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Consider these risks before investing: Allocation of assets among asset classes may hurt performance. Stock and bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, factors related to a specific issuer or industry and, with respect to bond prices, changing market perceptions of the risk of default and changes in government intervention. These factors may also lead to increased volatility and reduced liquidity in the bond markets. International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. The use of derivatives may increase these risks by increasing investment exposure (which may be considered leverage) or, in the case of over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: The month of March 2015 marked the six-year milestone of the bull market in U.S. stocks, and this June will be the sixth anniversary of the beginning of the U.S. economic recovery as dated by the National Bureau of Economic Research, which has traced the chronology of U.S. business cycles back to 1854. While six years is above the historical average on both counts, reaching these milestones does not necessarily indicate anything about the sustainability of the expansion or the market advance. However, we believe it is an unusually long period for the Federal Reserve to have refrained from raising interest rates. The Fed now appears poised to act, and speculation is mounting about where equity and fixed-income markets around the world could go from this point forward. Your portfolio manager provides a perspective in the following pages. At this juncture of the market cycle, you might consult your financial advisor who can help you review your goals and risk profile, and explain the importance of timely adjustments to keep your portfolio equipped for all seasons. As you make progress toward your long-term financial goals, markets may move in different directions. With Putnam, you are aligned with a group of portfolio managers and analysts who are experienced in navigating through changing markets with consistent strategies. They are dedicated to active, fundamental research and to helping you meet your financial needs. As always, thank you for investing with Putnam. Respectfully yours, Robert L. ReynoldsPresident and Chief Executive OfficerPutnam Investments Jameson A. BaxterChair, Board of Trustees May 8, 2015 Performance snapshot Annualized total return (%) comparison as of 3/31/15 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. *Putnam Growth Blended Benchmark is a blended benchmark administered by Putnam Management and comprises 60% the Russell 3000 Index, 15% the MSCI EAFE Index (ND), 15% the Barclays U.S. Aggregate Bond Index, 5% the JPMorgan Developed High Yield Index, and 5% the MSCI Emerging Markets Index (ND). †The fund’s secondary benchmark, the Putnam Growth Blended Benchmark, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. Returns for the six-month period are not annualized, but cumulative. 4     Dynamic Asset Allocation Growth Fund Interview with your fund’s portfolio manager Robert J. Kea, CFA How would you describe the global investment environment for the six-month reporting period ended March31, 2015? There were moments of volatility across the global capital markets during the six-month reporting period, with solid upticks in some markets interrupted by downturns, which were then often followed by rebounds to new highs. Concrete evidence of accelerating growth in the U.S. economy was the highlight of the reporting period, as real gross domestic product [GDP] — the value of the production of goods and services in the United States, adjusted for inflation — showed strong gains and drove key domestic equity indexes to all-time highs during the fourth quarter of 2014. In January2015, on the heels of that surge, U.S. stocks retreated on worries about the months-long drop in oil prices and the negative effects of a strengthening U.S. dollar on the earnings of some large multinational companies. Then, in February, world markets regained some lost ground as positive economic data and accommodative central bank activity — including the European Central Bank’s [ECB’s] newly announced economic stimulus plans and the U.S. Federal Reserve’s “patient” posture on raising interest rates — helped reignite investors’ risk appetite. The month of March brought on new fears of short-term interest-rate hikes, however, as the Fed continued to prepare the markets for an eventual normalization of rates. Broad market index and fund performance This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 3/31/15. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on page 16. Dynamic Asset Allocation Growth Fund     5 In spite of the sometimes-volatile investment environment, U.S. equity markets achieved solid returns during the six months, benefiting from improving economic conditions, still-low interest rates, and a benign inflation scenario. Many international markets did not fare as well for the period, though between January and March, a number of developed non-U.S. markets performed strongly. European stocks produced modestly negative returns for the period overall, but they appeared to be gaining momentum in the last three months of the period. Latin American stocks, plagued by dwindling demand for commodities from emerging markets and surging domestic inflation, saw larger losses. Economic growth in many emerging markets continued to decelerate, and stock performance declined in U.S.-dollar terms. Asian markets posted small gains. In the fixed-income arena, geopolitical crises in the Middle East, Ukraine, and elsewhere, combined with falling energy prices, weaker economic growth abroad, and relatively high yields in the United States versus other global regions fueled demand for longer-term U.S. bonds, helping to support bond prices. Higher-quality debt securities outperformed higher-yielding, non-investment-grade debt during the period. How did the fund perform in this environment, and what factors influenced that performance? The fund performed relatively well, reflecting its strategic mix of equity and fixed-income allocations. From an asset allocation perspective, the fund’s emphasis on the U.S. equity market provided a lift, as U.S. stocks as a group produced especially robust performance during the reporting period. The fund also held a tactical overweight, relative to the fund’s secondary benchmark, to U.S. small-cap stocks late in the period, favoring them slightly over large caps, and profited Portfolio composition Allocations are shown as a percentage of the fund’s net assets as of 3/31/15. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6     Dynamic Asset Allocation Growth Fund “Opportune security selection in U.S. stocks helped boost performance.” Bob Kea from an uptick in small-cap valuations during that time. Opportune security selection in U.S. stocks also helped boost performance. The fund’s emphasis on U.S. dollar-denominated stocks and bonds also played an active role in boosting performance, as the greenback gathered strength against most other world currencies during the period. The emphasis on dollar-denominated securities also helped hedge the fund’s exposure to the weakness of other currencies. Putnam Dynamic Asset Allocation Growth Fund produced a total return of 6.94% at net asset value for the six-month reporting period ended March31, 2015. This result lagged the performance of the fund’s primary benchmark, the Russell 3000 Index, but outpaced that of its secondary benchmark, the Putnam Growth Blended Benchmark. U.S. equities generally have been on an upward march since early 2009. Are you at all concerned about the sustainability of this momentum? We are now six years into the stock market’s rally here in the United States, and it seems likely to us that the market will be hard pressed to deliver the same level of returns in 2015 as it did in 2014. That said, our investment teams at Putnam still believe that U.S. corporations can continue to generate earnings growth, and that in turn should help support forward momentum for domestic equity returns. Looking around the global investment environment, we maintain the view that equities in general have the potential to deliver positive, risk-adjusted returns. We think this will be especially true as we move deeper into the credit cycle and begin seeing higher interest rates. It’s fair Top 10 holdings This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 3/31/15. Short-term holdings, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. Dynamic Asset Allocation Growth Fund     7 to say that while we are not as bullish about equities as we might have been at this time last year, we still think there is a bit more room for them to run. In terms of your outlook into mid-2015, does that mean you intend to maintain the fund’s tactical emphasis on equities? We continue to think that equities will be more attractive on a relative basis than will fixed income, though the fund’s asset allocation positions have moved closer to its secondary benchmark weights. Even though the Fed is poised to raise short-term interest rates, we believe that longer-term rates on U.S. Treasuries will tend to be range-bound for the near term. We base that view on the observation that there is still a considerable amount of demand for rate-sensitive fixed-income securities, which we believe can help keep a lid on longer-term rates. That demand is coming from various sources, including older, more risk-averse investors, overfunded pension funds looking to reduce risk, and foreign investors seeking to take advantage of the comparatively higher yields on U.S. debt securities. In addition, a look back to the last cycle of rate increases shows that a rise in short-term rates doesn’t necessarily mean long-term rates are in line for the same increase. We continue to prefer U.S. stocks to non-U.S. equities. Overall, the eurozone has continued to struggle with its debt crisis. While the ECB’s quantitative easing program has provided some recent strength to European stocks, it remains to be seen whether and how quickly that stimulus will result in the region’s economic recovery. Meanwhile, in Japan, it appears that the economic reforms instituted under Prime Minister Shinzo Abe are slowly taking effect, which may begin to bode well for Japanese stocks. From here, while risks remain, we are comfortable with the fund’s allocations that generally have been in place for the past several Portfolio composition comparison This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8     Dynamic Asset Allocation Growth Fund months. The U.S. economy appears to be on sound footing. Increased monetary stimulus internationally, weaker global currencies, and lower oil prices could all become tailwinds for non-U.S. stock performance. We believe that continued strength in the United States and the potential for increased fiscal stimulus in various other regions of the world have the potential to keep markets on track. Thank you, Bob, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Robert J. Kea is Co-Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Bentley University Graduate School of Business and a B.A. from the University of Massachusetts, Amherst. He joined Putnam in 1989 and has been in the investment industry since 1988. In addition to Bob, your fund’s portfolio managers are James A. Fetch; Joshua B. Kutin, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Dynamic Asset Allocation Growth Fund     9 IN THE NEWS Although the U.S. economy is showing positive trends, uneven growth in consumer spending remains a bit perplexing. Despite rising personal income and lower energy costs, consumer spending in the United States rose by only 0.1% in February after dropping 0.2% in January, according to the Commerce Department. Harsh winter weather during those months, with heavy snowfalls blanketing the Northeast and Midwest, may have discouraged millions of Americans from heading to stores. Amid weak spending, the pace of hiring also slowed to 126,000 new jobs in March, the lowest since December2013. These soft readings, however, might be as temporary as the weather. The personal savings rate rose from 5.5% in January to 5.8% in February, with Americans reaching their highest levels in savings in more than two years. In short, consumers have money to spend, and a rebound in economic activity, along the lines of that seen in 2014, may be likely. 10     Dynamic Asset Allocation Growth Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended March 31, 2015, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R5, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 3/31/15 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inceptiondates) (2/8/94) (2/16/94) (9/1/94) (2/3/95) (1/21/03) (7/2/12) (7/2/12) (7/14/94) Before sales charge After sales charge Before CDSC After CDSC Before CDSC After CDSC Before sales charge After sales charge Netasset value Netasset value Netasset value Netasset value Annualaverage (life of fund) 8.01% 7.70% 7.71% 7.71% 7.17% 7.17% 7.47% 7.29% 7.72% 8.27% 8.28% 8.27% 10 years 104.14  92.40  92.44  92.44  89.37  89.37  94.13  87.33  98.58  108.81  109.40  108.83  Annualaverage 7.40  6.76  6.77  6.77  6.59  6.59  6.86  6.48  7.10  7.64  7.67  7.64  5 years 72.00  62.11  65.74  63.74  65.60  65.60  67.71  61.84  69.77  74.12  74.61  74.14  Annualaverage 11.46  10.14  10.63  10.36  10.61  10.61  10.89  10.11  11.17  11.73  11.79  11.73  3 years 46.70  38.27  43.42  40.42  43.36  43.36  44.56  39.50  45.59  47.78  48.19  47.79  Annualaverage 13.63  11.41  12.77  11.98  12.76  12.76  13.07  11.74  13.34  13.90  14.01  13.91  1 year 10.20  3.87  9.36  4.59  9.30  8.36  9.63  5.79  9.90  10.43  10.54  10.47  6 months 6.94  0.80  6.50  1.86  6.44  5.52  6.64  2.91  6.72  7.01  7.06  7.05  Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. Dynamic Asset Allocation Growth Fund     11 Comparative index returns For periods ended 3/31/15 Russell 3000 Index Putnam Growth Blended Benchmark Lipper Mixed-Asset Target Allocation Growth Funds category average* Annual average (life of fund) 9.44%    —†     7.50%    10 years 123.54     108.89%    84.43     Annual average 8.38     7.64     6.26     5 years 98.64     69.34     56.48     Annual average 14.71     11.11     9.33     3 years 57.84     40.90     33.91     Annual average 16.43     12.11     10.20     1 year 12.37     8.24     6.75     6 months 7.13     4.94     4.21     Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. *Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 3/31/15, there were 517, 506, 458, 423, 293, and 56 funds, respectively, in this Lipper category. †The fund’s secondary benchmark, the Putnam Growth Blended Benchmark, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. Fund price and distribution information For the six-month period ended 3/31/15 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 1 1 1 1 1 1 1 1 Income $0.343 $0.193 $0.227 $0.254 $0.318 $0.385 $0.404 $0.390 Capital gains Long-term gains 1.552 1.552 1.552 1.552 1.552 1.552 1.552 1.552 Short-term gains 0.520 0.520 0.520 0.520 0.520 0.520 0.520 0.520 Total $2.415 $2.265 $2.299 $2.326 $2.390 $2.457 $2.476 $2.462 Share value Beforesales charge Aftersales charge Net assetvalue Net assetvalue Beforesales charge Aftersales charge Net assetvalue Net assetvalue Net assetvalue Net assetvalue 9/30/14 $17.58 $18.65 $17.22 $16.82 $17.23 $17.85 $17.28 $17.74 $17.78 $17.74 3/31/15 16.30 17.29 16.00 15.53 15.97 16.55 15.97 16.44 16.47 16.44 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 12     Dynamic Asset Allocation Growth Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 9/30/14 1.07% 1.82% 1.82% 1.57% 1.32% 0.82% 0.72% 0.82% Annualized expense ratio for the six-month period ended 3/31/15 1.05% 1.80% 1.80% 1.55% 1.30% 0.80% 0.70% 0.80% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from October 1, 2014 to March 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.42 $9.27 $9.26 $7.99 $6.70 $4.13 $3.61 $4.13 Ending value (after expenses) $1,069.40 $1,065.00 $1,064.40 $1,066.40 $1,067.20 $1,070.10 $1,070.60 $1,070.50 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/15. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Dynamic Asset Allocation Growth Fund     13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended March 31, 2015, use the following calculation method. To find the value of your investment on October 1, 2014, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.29 $9.05 $9.05 $7.80 $6.54 $4.03 $3.53 $4.03 Ending value (after expenses) $1,019.70 $1,015.96 $1,015.96 $1,017.20 $1,018.45 $1,020.94 $1,021.44 $1,020.94 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/15. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14     Dynamic Asset Allocation Growth Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge, or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class R5 and R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS), also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: •Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). •Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. •Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. •Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. •Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Dynamic Asset Allocation Growth Fund     15 Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Putnam Growth Blended Benchmark is a benchmark administered by Putnam Management, comprising 60% the Russell 3000 Index, 15% the MSCI EAFE Index (ND), 15% the Barclays U.S. Aggregate Bond Index, 5% the JPMorgan Developed High Yield Index, and 5% the MSCI Emerging Markets Index (ND). Russell 3000 Index is an unmanaged index of the 3,000 largest U.S. companies. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2014, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of March 31, 2015, Putnam employees had approximately $494,000,000 and the Trustees had approximately $141,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16     Dynamic Asset Allocation Growth Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Dynamic Asset Allocation Growth Fund     17 The fund’s portfolio 3/31/15 (Unaudited) COMMON STOCKS (63.2%)* Shares Value Banking (5.6%) Abu Dhabi Commercial Bank PJSC (United Arab Emirates) † 458,183 $804,498 Access National Corp. 7,838 146,884 Australia & New Zealand Banking Group, Ltd. (Australia) 38,881 1,083,626 Axis Bank, Ltd. (India) 95,200 851,154 Banca Popolare di Milano Scarl (Italy) † 276,761 279,210 Banco Bilbao Vizcaya Argentaria SA (Rights) (Spain) † 112,333 16,185 Banco Bilbao Vizcaya Argentaria SA (Spain) 112,333 1,133,652 Banco Latinoamericano de Exportaciones SA Class E (Panama) 17,443 571,956 Banco Santander SA (Spain) 175,561 1,320,400 Bank Negara Indonesia Persero Tbk PT (Indonesia) 1,185,000 653,973 Bank of China, Ltd. (China) 1,839,000 1,063,038 Bank of Ireland (Ireland) † 1,697,085 643,710 Bank of New York Mellon Corp. (The) 164,600 6,623,504 Bank of Queensland, Ltd. (Australia) 39,198 410,943 Bank of Yokohama, Ltd. (The) (Japan) 197,000 1,151,917 Bankia SA (Spain) † 598,849 833,715 Barclays PLC (United Kingdom) 128,198 459,998 BNP Paribas SA (France) 21,206 1,289,703 BofI Holding, Inc. † 5,517 513,302 Cardinal Financial Corp. 15,090 301,498 China Construction Bank Corp. (China) 1,673,000 1,390,290 Citizens & Northern Corp. 9,756 196,876 Commercial International Bank Egypt SAE GDR (Egypt) † 196,284 1,377,769 Commonwealth Bank of Australia (Australia) 49,967 3,545,604 Credicorp, Ltd. (Peru) 3,984 560,270 Credit Agricole SA (France) 123,634 1,817,680 Credit Suisse Group AG (Switzerland) 24,764 666,690 Customers Bancorp, Inc. 20,975 510,951 DBS Group Holdings, Ltd. (Singapore) 85,200 1,260,755 DNB ASA (Norway) 17,785 286,261 Dubai Islamic Bank PJSC (United Arab Emirates) † 916,273 1,544,940 East West Bancorp, Inc. 5,462 220,993 Farmers Capital Bank Corp. † 7,069 164,354 FCB Financial Holdings, Inc. Class A † 15,492 424,016 Federal Bank, Ltd. (India) 326,625 691,752 Financial Institutions, Inc. 10,078 231,089 First Community Bancshares, Inc. 9,516 166,815 First NBC Bank Holding Co. † 11,208 369,640 FirstMerit Corp. 11,855 225,956 Flushing Financial Corp. 9,987 200,439 Gentera SAB de CV (Mexico) † 416,596 746,696 Grupo Financiero Banorte SAB de CV (Mexico) 222,442 1,289,722 Hang Seng Bank, Ltd. (Hong Kong) 76,800 1,390,375 Hanmi Financial Corp. 19,980 422,577 Heartland Financial USA, Inc. 6,758 220,514 Heritage Financial Group, Inc. 9,844 268,052 Industrial & Commercial Bank of China, Ltd. (China) 1,708,000 1,260,811 18     Dynamic Asset Allocation Growth Fund COMMON STOCKS (63.2%)* cont. Shares Value Banking cont. ING Groep NV GDR (Netherlands) † 85,860 $1,259,341 Itau Unibanco Holding SA ADR (Preference) (Brazil) 127,285 1,407,772 Joyo Bank, Ltd. (The) (Japan) 191,000 983,094 JPMorgan Chase & Co. 330,177 20,002,123 KeyCorp 333,400 4,720,944 King’s Town Bank Co., Ltd. (Taiwan) 834,000 797,807 Lloyds Banking Group PLC (United Kingdom) † 2,368,710 2,749,308 MainSource Financial Group, Inc. 15,001 294,620 Meta Financial Group, Inc. 5,534 219,866 Metro Bank PLC (acquired 1/15/14, cost $189,830) (Private) (United Kingdom) †ΔΔ F 8,918 187,851 Mizuho Financial Group, Inc. (Japan) 104,300 183,458 National Australia Bank, Ltd. (Australia) 41,283 1,208,660 OFG Bancorp (Puerto Rico) 8,864 144,660 Opus Bank 8,914 275,264 Pacific Premier Bancorp, Inc. † 9,446 152,931 PacWest Bancorp 8,789 412,116 Peoples Bancorp, Inc. 9,308 220,041 PNC Financial Services Group, Inc. 147,599 13,762,131 Popular, Inc. (Puerto Rico) † 7,894 271,475 Republic Bancorp, Inc. Class A 6,053 149,691 Resona Holdings, Inc. (Japan) 367,800 1,828,459 Skandinaviska Enskilda Banken AB (Sweden) 103,651 1,212,501 State Street Corp. 162,100 11,919,213 Sumitomo Mitsui Financial Group, Inc. (Japan) 37,500 1,436,973 Swedbank AB Class A (Sweden) † 49,965 1,194,220 Talmer Bancorp, Inc. Class A 16,618 254,505 Turkiye Garanti Bankasi AS (Turkey) 49,329 161,384 Turkiye Is Bankasi Class C (Turkey) 252,146 568,183 UniCredit SpA (Italy) 133,547 905,822 United Community Banks, Inc. 10,039 189,536 United Overseas Bank, Ltd. (Singapore) 11,600 194,192 Wells Fargo & Co. 90,682 4,933,101 Westpac Banking Corp. (Australia) 46,086 1,378,706 117,184,701 Basic materials (3.0%) Aceto Corp. 6,916 152,152 Akzo Nobel NV (Netherlands) 5,647 427,506 Amcor, Ltd. (Australia) 96,397 1,028,526 Andersons, Inc. (The) 6,461 267,292 Antofagasta PLC (United Kingdom) 61,285 660,910 ArcelorMittal SA (France) 77,460 728,729 Assa Abloy AB Class B (Sweden) 4,973 296,397 BASF SE (Germany) 15,902 1,582,348 BHP Billiton PLC (Australia) 39,126 849,493 BHP Billiton, Ltd. (Australia) 59,736 1,391,217 Boise Cascade Co. † 6,929 259,560 Cabot Corp. 4,719 212,355 Cambrex Corp. † 33,438 1,325,148 Dynamic Asset Allocation Growth Fund     19 COMMON STOCKS (63.2%)* cont. Shares Value Basic materials cont. Catcher Technology Co., Ltd. (Taiwan) 42,000 $439,327 China Singyes Solar Technologies Holdings, Ltd. (China) 386,000 527,136 Compagnie De Saint-Gobain (France) 3,795 166,492 Constellium NV Class A (Netherlands) † 26,064 529,620 Continental Building Products, Inc. † 26,234 592,626 CRH PLC (Ireland) 5,516 143,619 Croda International PLC (United Kingdom) 4,800 194,839 DMCI Holdings, Inc. (Philippines) 1,437,500 498,310 Domtar Corp. (Canada) 10,574 488,730 EMS-Chemie Holding AG (Switzerland) 2,303 936,806 Glencore PLC (United Kingdom) 220,492 928,268 Hindustan Zinc, Ltd. (India) 146,933 380,712 Hitachi Metals, Ltd. (Japan) 89,000 1,368,596 Innophos Holdings, Inc. 5,804 327,113 Innospec, Inc. 7,783 361,053 IRB Infrastructure Developers, Ltd. (India) 378,919 1,476,355 Kaiser Aluminum Corp. 6,578 505,782 KapStone Paper and Packaging Corp. 17,964 589,938 Koninklijke Boskalis Westminster NV (Netherlands) 20,383 1,003,652 Kraton Performance Polymers, Inc. † 7,235 146,219 L.B. Foster Co. Class A 3,980 188,970 Limoneira Co. 5,328 116,150 LSB Industries, Inc. † 17,336 716,497 LyondellBasell Industries NV Class A 132,398 11,624,544 Matrix Service Co. † 11,389 199,991 Minerals Technologies, Inc. 2,964 216,668 Monsanto Co. 2,400 270,096 Mota-Engil Africa NV (Angola) † 20,315 170,190 Mota-Engil SGPS SA (Portugal)S 267,760 988,970 Nippon Paint Holdings Co., Ltd. (Japan) 48,600 1,780,224 NN, Inc. 19,742 495,129 OM Group, Inc. 8,442 253,513 PolyOne Corp. 13,048 487,343 Rio Tinto PLC (United Kingdom) 20,371 832,197 SBA Communications Corp. Class A † 48,700 5,702,770 Sherwin-Williams Co. (The) 33,000 9,388,500 Sibanye Gold, Ltd. (South Africa) 350,542 745,101 Sumitomo Metal Mining Co., Ltd. (Japan) 71,000 1,039,327 Symrise AG (Germany) 6,165 389,943 Syngenta AG (Switzerland) 3,564 1,212,234 ThyssenKrupp AG (Germany) 69,321 1,820,264 Trex Co., Inc. † 7,053 384,600 U.S. Silica Holdings, Inc.
